                           Case 20-12168-CSS              Doc 798        Filed 12/14/20          Page 1 of 11



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                              Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC, et al.,1                            Case No. 20-12168 (CSS)

                                                Debtors.                         (Jointly Administered)


                          NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                                FOR TELEPHONIC AND VIDEO HEARING ON
                                    DECEMBER 14, 2020 AT 2:00 P.M. (ET)


                 THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND, IN
                CERTAIN CIRCUMSTANCES, BY VIDEO VIA ZOOM. ALL PARTIES WISHING TO
               APPEAR MUST DO SO TELEPHONICALLY BY CONTACTING COURTCALL, LLC AT
                                            866-582-6878.
              ONLY THOSE PARTIES THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR
                 BY VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE MUTED
                        AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                      Topic: Town Sports Intl 20-12168 Confirmation
                             Time: December 14, 2020 2:00 P.M. Eastern Time (US and Canada)

                                                      Join ZoomGov Meeting
                                          https://debuscourts.zoomgov.com/j/1600007545

                                                      Meeting ID: 160 000 7545
                                                         Passcode: 237106


         RESOLVED/CONTINUED MATTERS

         1.           Motion of Natalie Cefaratti for Entry of an Order Modifying the Automatic Stay Pursuant
                      to Section 362(d) of the Bankruptcy Code and Waiving the Provisions of Fed. R. Bankr. P.
                      4001(a)(3) [Docket No. 655, 11/9/20]



         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein.
         A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
         http://dm.epiq11.com/TownSports, or by contacting the undersigned counsel for the Debtors.
         2
             Amended information appears in bold.
27455361.1
                   Case 20-12168-CSS         Doc 798     Filed 12/14/20     Page 2 of 11



              Related Documents:

                 A. Certification of Counsel [Docket No. 744, 12/3/20]

                 B. Order Resolving Motion for Stay Relief and Granting Natalie Cefaratti Relief from
                    the Automatic Stay [Docket No. 749, 12/7/20]

              Objection/Response Deadline:    November 16, 2020 at 4:00 p.m. (ET) [Extended to
                                              December 7, 2020 at 4:00 p.m. (ET) solely with respect
                                              to the Debtors]

              Objections/Responses Filed:

                 C. Informal comments of the Debtors

              Status: A revised order resolving the informal comments has been entered. No hearing is
                      necessary.

         2.   Debtors’ Motion for Entry of an Order Approving Settlement Agreement By and Among
              Debtors, Purchaser, and Certain Non-Debtor Affiliates [Docket No. 680, 11/17/20]

              Related Documents:

                 A. Certification of Counsel [Docket No. 740, 12/2/20]

                 B. Order, Pursuant to Bankruptcy Code Section 105(a) and Bankruptcy Rule 9019,
                    Approving Settlement Agreement [Docket No. 741, 12/3/20]

              Objection/Response Deadline: December 1, 2020 at 4:00 p.m. (ET)

              Objections/Responses Filed:

                 C. Informal comments of Motionsoft

              Status: A revised order resolving the informal comments has been entered. No hearing is
                      necessary.

         3.   Debtors’ Motion for Entry of an Order Extending the Period Within Which the Debtors
              May Remove Actions Pursuant to 28 U.S.C. § 1452 [Docket No. 725, 11/30/20]

              Related Documents:

                 A. Certificate of No Objection [Docket No. 767, 12/8/20]

                 B. Order Extending the Period Within Which the Debtors May Remove Actions
                    Pursuant to 28 U.S.C. § 1452 [Docket No. 768, 12/9/20]

              Objection Deadline: December 7, 2020 at 4:00 p.m. (ET)

              Objections/Responses Filed: None.

                                                     2
27455361.1
                           Case 20-12168-CSS              Doc 798           Filed 12/14/20   Page 3 of 11



                    Status: An order has been entered. No hearing is necessary.

         4.         Motion of 161 East 86th Street Company LLC for Allowance and Payment of Rent and
                    Other Post-Petition Lease Obligations Pursuant to 11 U.S.C. §§ 105(a), 365(d)(3),
                    503(b)(1) and 507(a) [Docket No. 727, 12/1/20]

                    Objection Deadline: December 8, 2020 at 4:00 p.m. (ET) [Extended solely with respect to
                                         the Debtors]

                    Objections/Responses Filed: None to date.

                    Status: This matter is being continued to a date to be determined.

         CONTESTED MATTERS

         5.         Debtors’ Motion for Entry of Orders (I) Approving Bidding Procedures in Connection with
                    the Sale of Substantially All of the Debtors’ Assets, (II) Approving the Form and Manner
                    of Notice Thereof, (III) Scheduling an Auction and Sale Hearing,
                    (IV) Approving Procedures for the Assumption and Assignment of Contracts,
                    (V) Approving the Sale of the Debtors’ Assets Free and Clear, and (VI) Granting Related
                    Relief [Docket No. 160, 10/2/20]

                    Related Documents:

                         A. Declaration of Christopher A. Wilson in Support of the Debtors’ Motion for Entry
                            of Orders (I) Approving Bidding Procedures in Connection with the Sale of
                            Substantially All of the Debtors’ Assets, (II) Approving the Form and Manner of
                            Notice Thereof, (III) Scheduling an Auction and Sale Hearing, (IV) Approving
                            Procedures for the Assumption and Assignment of Contracts, (V) Approving the
                            Sale of the Debtors’ Assets Free and Clear, and (VI) Granting Related Relief
                            [Docket No. 162, 10/2/20]3

                         B. Order Shortening Notice [Docket No. 164, 10/5/20]

                         C. Notice of Hearing [Docket No. 168, 10/5/20]

                         D. Supplemental Declaration of Christopher A. Wilson in Support of the Debtors’
                            Motion [Docket No. 190, 10/8/20]

                         E. Notice of Filing of Blackline of Proposed Bidding Procedures Order [Docket No.
                            191, 10/8/20]

                         F. Notice of Filing of Blackline of Proposed Bidding Procedures Order [Docket No.
                            202, 10/9/20]

                         G. Order (I) Approving Bidding Procedures in Connection with the Sale of
                            Substantially All of the Debtors’ Assets, (II) Approving the Form and Manner of
                            Notice Thereof, (III) Scheduling an Auction and Sale Hearing, (IV) Approving
         3
             The physical location of this declarant is Pasadena, CA.
                                                                        3
27455361.1
                  Case 20-12168-CSS        Doc 798      Filed 12/14/20    Page 4 of 11



                    Procedures for the Assumption and Assignment of Contracts, (V) Approving the
                    Sale of the Debtors’ Assets Free and Clear, and (VI) Granting Related Relief
                    [Docket No. 208, 10/9/20]

                H. Notice of Auction for the Sale of All or Substantially All of the Debtors’ Assets
                   Free and Clear of Any and All Claims, Interests, and Encumbrances [Docket No.
                   275, 10/16/20]

                I. Notice to Contract Counterparties to Potentially Assumed Executory Contracts and
                   Unexpired Leases [Docket No. 278, 10/16/20]

                J. Affidavit of Publication [Docket No. 285, 10/19/20]

                K. Supplemental Notice to Contract Counterparties to Potentially Assumed Executory
                   Contracts and Unexpired Leases [Docket No. 290, 10/20/20]

                L. Notice of Cancellation of Auction [Docket No. 347, 10/26/20]

                M. Second Supplemental Notice to Contract Counterparties to Potentially Assumed
                   Executory Contracts and Unexpired Leases [Docket No. 543, 10/30/20]

                N. Notice of Filing of Proposed Order Approving the Sale of Substantially All of the
                   Debtors' Assets [Docket No. 546, 11/1/20]

                O. Second Supplemental Declaration of Christopher A. Wilson in Support of the
                   Debtors’ Motion [Docket No. 550, 11/2/20]

                P. Notice of Revised Cure Amounts to Potentially Assumed Executory Contracts and
                   Unexpired Leases [Docket No. 551, 11/2/20]

                Q. Notice of Filing of Proposed Revised Order Approving the Sale of Substantially
                   All of the Debtors' Assets [Docket No. 553, 11/2/20]

                R. Order (I) Authorizing the Sale of Substantially All of the Debtors’ Assets Free and
                   Clear of Liens, Claims, Encumbrances, and Interests, (II) Authorizing the Debtors
                   to Enter into the Asset Purchase Agreement, (III) Authorizing the Assumption and
                   Assignment of Certain Executory Contracts and Unexpired Leases, and (IV)
                   Granting Related Relief [Docket No. 639, 11/4/20]

                S. Second Notice of Revised Cure Amounts to Potentially Assumed Executory
                   Contracts and Unexpired Leases [Docket No. 673, 11/13/20]

                T. Third Supplemental Notice to Contract Counterparties to Potentially Assumed
                   Executory Contracts and Unexpired Leases [Docket No. 683, 11/18/20]

                U. Third Notice of Revised Cure Amounts to Potentially Assumed Executory
                   Contracts and Unexpired Leases [Docket No. 726, 11/30/20]

             Sale Objection/Response Deadline: October 23, 2020 at 4:00 p.m. (ET)

                                                    4
27455361.1
                  Case 20-12168-CSS         Doc 798      Filed 12/14/20    Page 5 of 11



             Sale Objections/Responses Filed:

                V. Oracle’s Rights Reservation [Docket No. 314, 10/23/20]

                    Status: This matter has been resolved.

                W. Limited Objection of 695 Atlantic Avenue Company, L.L.C. [Docket No. 325,
                   10/23/20]

                    Status: As the Debtors are not seeking to assume and assign the subject lease, this
                    matter has been rendered moot.

                X. Objection of Landmark Center Park Drive, LLC [Docket No. 310, 10/23/20]

                    Status: As the Debtors are not seeking to assume and assign the subject lease, this
                    matter has been rendered moot.

                Y. Supplemental Objection of Landmark Center Park Drive, LLC [Docket No. 349,
                   10/27/20]

                    Status: As the Debtors are not seeking to assume and assign the subject lease, this
                    matter has been rendered moot.

             Cure Objection/Response Deadline: October 23, 2020 at 4:00 p.m. (ET) [Supplemental
                                               deadline is November 3, 2020 at 4:00 p.m. (ET);
                                               second supplemental deadline is November 13,
                                               2020 at 4:00 p.m. (ET); third supplemental deadline
                                               is December 2, 2020 at 4:00 p.m. (ET)]

             Cure Objections/Responses Filed:

                Z. Limited Objection and Reservation of Rights of Google LLC [Docket No. 300,
                   10/22/20]

                    Status: This matter has been resolved.

              AA. Objection of TFG Winter Street Property, LLC [Docket No. 303, 10/22/20]

                    Status: This matter has been resolved in principle, subject to documentation.

              BB. Limited Objection and Reservation of Rights of Motionsoft, Inc. and Daxko, LLC
                  d/b/a CSI Software [Docket No. 306, 10/22/20]

                    Status: This matter has been resolved.

              CC. Limited Objection of Babson College [Docket No. 307, 10/22/20]

                    Status: This matter has been resolved in principle, subject to documentation.



                                                     5
27455361.1
                   Case 20-12168-CSS        Doc 798      Filed 12/14/20    Page 6 of 11



             DD. Objection of Matrix Mechanical Corp. [Docket No. 313, 10/23/20]

                    Status: As the Debtors are not seeking to assume and assign the subject contract,
                    this matter has been rendered moot.

             EE. Objection of 75-76 Third Avenue Assets IV LLC [Docket No. 316, 10/23/20]

                    Status: This matter has been resolved in principle, subject to documentation.

             FF. Limited Objection of T-C 501 Boylston Street LLC, TREA 350 Washington Street
                 LLC and BP 111 Huntington Avenue LLC [Docket No. 317, 10/23/20]

                    Status: This matter has been resolved.

             GG. Limited Objection and Reservation of Rights of 200 Madison Owner LLC [Docket
                 No. 318, 10/23/20]

                    Status: As the Debtors are not seeking to assume and assign the subject lease, this
                    matter has been rendered moot.

             HH. Objection and Reservation of Rights of 575 Lex Property Owner, L.L.C. [Docket
                 No. 319, 10/23/20]

                    Status: This matter is not going forward, subject to ongoing discussions between
                    the purchaser and landlord.

             II.    Limited Objection and Reservation of Rights of SAF-T-SWIM LLC [Docket No.
                    320, 10/23/20]

                    Status: As the subject contracts have been rejected, this matter has been rendered
                    moot.

             JJ.    Objection of 2856 Astoria LLC [Docket No. 326, 10/23/20]

                    Status: This matter is not going forward, subject to ongoing discussions between
                    the purchaser and landlord.

             KK. Objection of 1221 Avenue Holdings LLC [Docket No. 327, 10/23/20]

                    Status: As the Debtors are not seeking to assume and assign the subject lease,
                    this matter has been rendered moot.

             LL. Opposition of 625 Mass Ave Owner, LLC [Docket No. 328, 10/23/20]

                    Status: As the subject lease has been rejected, this matter has been rendered moot.

             MM. Objection of Macrolease Corporation [Docket No. 331, 10/23/20]

                    Status: This matter has been resolved.


                                                     6
27455361.1
                Case 20-12168-CSS        Doc 798      Filed 12/14/20   Page 7 of 11



             NN. Limited Objection of 39-01 QB LLC, Blumenfeld Development Group, LTD.,
                 Philips International Holding Corp. and Regency Centers, L.P. [Docket No. 332,
                 10/23/20]

                  Status: This matter has been resolved.

             OO. Limited Objection of Country View Commons, LLC, Federal Realty Investment
                 Trust, Store Master Funding XI, LLC, and The Macerich Company [Docket No.
                 333, 10/23/20]

                  Status: This matter has been resolved.

             PP. Objection of Clearbrook Cross LLC [Docket No. 334, 10/23/20]

                  Status: This matter has been resolved.

             QQ. Limited Objection of DC USA Operating Co., LLC and HUSA Management Co.,
                 LLC [Docket No. 336, 10/23/20]

                  Status: This matter is not going forward, subject to ongoing discussions between
                  the purchaser and landlord.

             RR. Objection of 1221 Avenue Holdings LLC to Proposed Form of Adequate
                 Assurance of Future Performance [Docket No. 350, 10/27/20]

                  Status: As the Debtors are not seeking to assume and assign the subject lease,
                  this matter has been rendered moot.

             SS. Limited Objection of Langston Retail, LLC to Adequate Assurance Information
                 and to Potentially Assumed and/or Assigned Lease and Reservation of Rights
                 [Docket No. 353, 10/27/20]

                  Status: This matter has been resolved as to the cure objection. With respect to
                  the adequate assurance objection, this matter is not going forward, subject to
                  ongoing discussions between the purchaser and landlord.

             TT. Limited Objection of DC USA Operating Co., LLC and HUSA Management Co.,
                 LLC to Adequate Assurance Information [Docket No. 354, 10/27/20]

                  Status: This matter is not going forward, subject to ongoing discussions between
                  the purchaser and landlord.

             UU. Aetna Life Insurance Company’s Limited Objection and Reservation of Rights
                 [Docket No. 537, 10/30/20]

                  Status: This matter is resolved in principle, subject to final documentation
                  between the purchaser and Aetna.




                                                  7
27455361.1
                   Case 20-12168-CSS        Doc 798     Filed 12/14/20    Page 8 of 11



               VV. Objection and Reservation of Rights of R&D Air, Inc. [Docket No. 538, 10/30/20]

                     Status: As the Debtors are not seeking to assume and assign the subject contract,
                     this matter has been rendered moot.

               WW. Limited Objection of EQC Nine Penn Center Property LLC [Docket No. 567,
                   11/3/20]

                     Status: This matter has been resolved.

               XX. Limited Objection of Broadcast Music, Inc. to Debtors’ Third Supplemental Notice
                   to Contract Counterparties to Potentially Assumed Executory Contracts and
                   Unexpired Leases [Docket No. 739, 12/2/20]

                     Status: As the Debtors are not seeking to assume and assign the subject contract,
                     this matter has been rendered moot.

               YY. Supplemental Objection of 1221 Avenue Holdings LLC to Proposed Form of
                   Adequate Assurance of Future Performance [Docket No. 755, 12/7/20]

                     Status: As the Debtors are not seeking to assume and assign the subject lease,
                     this matter has been rendered moot.

              Status: As indicated in their respective status lines above, all objections either have
                      been resolved, rendered moot, or otherwise will not be going forward, subject
                      to ongoing discussions between the purchaser and counterparty.

         6.   First Amended Joint Chapter 11 Plan of Town Sports International, LLC and its Debtor
              Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (Solicitation Version) [Docket
              No. 586, 11/3/20]

              Related Documents:

                 A. Solicitation Version of the Disclosure Statement Relating to the First Amended
                    Joint Chapter 11 Plan of Town Sports International, LLC and its Debtor Affiliates
                    Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 587, 11/3/20]

                 B. Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of the
                    Disclosure Statement on an Interim and Final Basis, (II) Scheduling a Combined
                    Disclosure Statement Approval and Plan Confirmation Hearing, (III) Shortening
                    Certain Notice Periods and Establishing Related Procedures, (IV) Approving the
                    Solicitation and Notice Procedures, (V) Approving the Combined Hearing Notice,
                    and (VI) Granting Related Relief [Docket No. 293, 10/20/20]

                 C. Order (I) Approving the Adequacy of the Disclosure Statement on an Interim Basis,
                    (II) Scheduling a Combined Disclosure Statement Approval and Plan Confirmation
                    Hearing, (III) Shortening Certain Notice Periods and Establishing Related
                    Procedures, (IV) Approving the Solicitation and Notice Procedures,
                    (V) Approving the Combined Hearing Notice, and (VI) Granting Related Relief
                    [Docket No. 561, 11/3/20]
                                                   8
27455361.1
                            Case 20-12168-CSS              Doc 798         Filed 12/14/20   Page 9 of 11



                         D. Notice of Hearing to Consider (I) the Adequacy of the Disclosure Statement and
                            (II) Confirmation of the Joint Chapter 11 Plan filed by the Debtors [Docket No.
                            589, 11/3/20]

                         E. Notice of Filing of Plan Supplement [Docket No. 706, 11/25/20]

                         F. Statement of the Official Committee of Unsecured Creditors in Support of
                            Confirmation of the First Amended Joint Chapter 11 Plan [Docket No. 707,
                            11/25/20]

                         G. Affidavit of Service of Solicitation Materials [Docket No. 708, 11/25/20]

                         H. Notice of Filing of Additional Exhibit to Plan Supplement [Docket No. 736,
                            12/2/20]

                         I. Notice of Filing of Blackline of Plan [Docket No. 772, 12/9/20]

                         J. Debtors’ Memorandum of Law in Support of an Order (I) Approving the Debtors’
                            Disclosure Statement on a Final Basis and (II) Confirming the Debtors’ Joint
                            Chapter 11 Plan [Docket No. 773, 12/9/20]

                         K. Declaration of John C. DiDonato in Support of Confirmation of the Second
                            Amended Joint Chapter 11 Plan of Town Sports International, LLC and its
                            Affiliated Debtors Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.
                            774, 12/9/20]4

                         L. Declaration of Stephenie Kjontvedt on Behalf of Epiq Corporate Restructuring,
                            LLC Regarding Voting and Tabulation of Ballots Cast on the First Amended Joint
                            Chapter 11 Plan of Town Sports International, LLC and its Debtor Affiliates
                            Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 775, 12/10/20]5

                         M. Notice of Filing of Proposed Confirmation Order [Docket No. 776, 12/10/20]

                    Objection/Response Deadline: December 7, 2020 at 4:00 p.m. (ET)

                    Objections/Responses Filed:

                         N. Objection of KRG Bayonne Urban Renewal, LLC to the Joint Plan [Docket No.
                            751, 12/7/20]

                         O. Limited Objection of 429-441 86th Street LLC to Disclosure Statement and Chapter
                            11 Plan and Notice of Opt-Out of Third-Party Releases Under the Plan [Docket No.
                            752, 12/7/20]




         4
             The physical location of this declarant is Pittsburgh, PA.
         5
             The physical location of this declarant is Westchester, NY.
                                                                      9
27455361.1
                  Case 20-12168-CSS         Doc 798       Filed 12/14/20   Page 10 of 11



                P. Notice of Opt-Out of Third-Party Release and Supplement to Objection of KRG
                   Bayonne Urban Renewal, LLC to the Joint Plan [Docket No. 756, 12/7/20]

                Q. United States Trustee’s Objection to Confirmation of First Amended Joint Chapter
                   11 Plan [Docket No. 757, 12/7/20]

                R. Limited Objection of Blumenfeld Development Group, LTD.; Philips International
                   Holding Corp.; Tanger Outlets Deer Park, LLC; 39-02-QB, LLC; and Regency
                   Centers, L.P. to Confirmation of the Debtors’ First Amended Joint Chapter 11 Plan
                   [Docket No. 758, 12/7/20]

                S. Joinder and Reservation of Rights of Three Park Building LLC to Objections to
                   Confirmation [Docket No. 760, 12/7/20]

                T. Joinder and Reservation of Rights of 1221 Avenue Holdings LLC to Objections to
                   Confirmation [Docket No. 761, 12/7/20]

                U. Limited Objection of Shakir Yousif Farsakh to Disclosure Statement and Chapter
                   11 Plan and Notice of Opt-Out of Third-Party Releases Under the Plan [Docket No.
                   764, 12/7/20]

                V. Notice of Opt Out of Third-Party Releases and Exculpations by, and Limited
                   Objection of, Kennedy Lewis Capital Partners Masterfund LP and Kennedy Lewis
                   Capital Partners Master Fund II LP to the First Amended Joint Chapter 11 Plan
                   [Docket No. 771, 12/9/20]

                W. Joinder of the District of Columbia and the Commonwealth of Massachusetts
                   to the United States Trustee’s Objection [Docket No. 795, 12/14/20]

             Additional Related Documents:

                X. Affidavit of Publication [Docket No. 787, 12/10/20]

                Y. Supplemental Declaration of Stephenie Kjontvedt on Behalf of Epiq
                   Corporate Restructuring, LLC Regarding Voting and Tabulation of Ballots
                   Cast on the First Amended Joint Chapter 11 Plan of Town Sports
                   International, LLC and its Debtor Affiliates Pursuant to Chapter 11 of the
                   Bankruptcy Code [Docket No. 796, 12/14/20]

                Z. Notice of Filing of Blackline of Proposed Confirmation Order [Docket No. 797,
                   12/14/20]

             Status: This matter will be going forward solely with respect to final Disclosure Statement
                      approval and Plan confirmation.




                                                     10
27455361.1
                    Case 20-12168-CSS    Doc 798      Filed 12/14/20   Page 11 of 11



         Dated: Wilmington, Delaware    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                December 14, 2020
                                        /s/ Sean T. Greecher
                                        Robert S. Brady (No. 2847)
                                        Sean T. Greecher (No. 4484)
                                        Allison S. Mielke (No. 5934)
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        Email: rbrady@ycst.com
                                                sgreecher@ycst.com
                                                amielke@ycst.com

                                        and

                                        KIRKLAND & ELLIS LLP
                                        Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                        Derek I. Hunter (admitted pro hac vice)
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: (212) 446-4800
                                        Facsimile: (212) 446-4900
                                        Email: nicole.greenblatt@kirkland.com
                                               derek.hunter@kirkland.com

                                        KIRKLAND & ELLIS LLP
                                        Mark McKane, P.C. (admitted pro hac vice)
                                        555 California Street
                                        San Francisco, CA 94104
                                        Telephone: (415) 439-1400
                                        Facsimile: (415) 439-1500
                                        Email: mark.mckane@kirkland.com

                                        KIRKLAND & ELLIS LLP
                                        Joshua M. Altman (admitted pro hac vice)
                                        300 North LaSalle Street
                                        Chicago, Illinois 60654
                                        Telephone: (312) 862-2000
                                        Facsimile: (312) 862-2200
                                        Email: josh.altman@kirkland.com

                                        Counsel to the Debtors and Debtors in Possession




                                                 11
27455361.1
